Case 1:20-cv-00040 Document 23 Filed on 04/06/21 in TXSD Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  April 06, 2021
                                                               Nathan Ochsner, Clerk
Case 1:20-cv-00040 Document 23 Filed on 04/06/21 in TXSD Page 2 of 4
Case 1:20-cv-00040 Document 23 Filed on 04/06/21 in TXSD Page 3 of 4
Case 1:20-cv-00040 Document 23 Filed on 04/06/21 in TXSD Page 4 of 4
